Citation Nr: 1219291	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-36 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial rating for diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Robert F. Sprick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case (SOC) was issued in August 2009, and a substantive appeal was received in September 2009.

In March 2012, the Veteran testified at a Videoconference hearing before the undersigned; a transcript of this proceeding is associated with the claims file.  VA has received extensive VA and private medical records since the August 2009 SOC which have not been considered by the RO.  During the March 2012 Board hearing the Veteran's representative waived initial RO consideration of this evidence.

The issue of entitlement to an increased initial rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's tinnitus is causally related to his active duty service.





CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus, which he contends began during active duty.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  His DD Form 214 reveals that his military occupational specialty (MOS) was aircraft maintenance officer (and thus confirms that he likely had extensive exposure to occupational noise in service).  [Notably, the RO conceded military acoustic trauma (and granted service connection for bilateral hearing loss) in the December 2008 rating decision.]  

Service treatment records do not document any complaints of tinnitus and the Veteran's ears were clinically normal on service separation examination in April 1973.

The first post-service evidence of the Veteran's claimed tinnitus is many years after service.

A November 2008 report of VA audiology examination notes the Veteran's complaint of left sided recurrent tinnitus, his history of exposure to helicopter noise in service, and no high level noise exposure in civilian life.  It is also noted that the Veteran "does not know when tinnitus started."  The examiner stated that he "cannot form an opinion regarding etiology of tinnitus since [the Veteran] does not know when the tinnitus started."  

During his March 2012 Board hearing, the Veteran testified that his tinnitus had its onset during service.  He stated that his tinnitus started shortly after he began working as an aircraft maintenance officer in service.  He recalled that he had over 100 hours of flight in helicopters, where he was exposed to extremely high noise levels and wore minimal protection.  The Veteran explained that he was confused and intimidated at the time of the VA examination when it was noted that he did not know when tinnitus started.  [The Veteran's attorney stated that a 2005 statement from Dr. G indicating that the Veteran had a "longstanding high-pitched tinnitus from the Vietnam War" was being sent for consideration in connection with the Veteran's claim.  It does not appear that records from Dr. G have been received; however, a remand to obtain this evidence is not necessary because the Veteran's appeal with regard to his tinnitus claim is being granted.]

Although the November 2008 VA audiology examination report notes that the Veteran did not know when his tinnitus started and, thus, the examiner could not form an opinion regarding etiology.  During his March 2012 Board hearing, he stated that the tinnitus started in service after he started working as an aircraft maintenance officer.  The Veteran explained that his inability to remember the initial onset of tinnitus during the November 2008 audiology examination was because he was confused and intimidated.  Inasmuch as the Board hearing testimony was taken under oath and there is no compelling reason to conclude that he was not truthful in giving sworn testimony, the Board finds the Veteran's accounts credible.  Moreover, the Veteran is competent to describe his exposure to loud sounds, and he is also competent to testify as to his experience of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).  

As noted above, one method of establishing service connection is by showing that the disability for which service connection is sought became manifest during service, and that there has been continuity of symptoms since.  The Veteran has provided credible testimony (that he is competent to provide) that such is the case with respect to his tinnitus, i.e., that he first noted it in service and that it has persisted.  [Notably, the fact that the Veteran has been diagnosed as having bilateral hearing loss and granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  The Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With respect to noise-induced hearing loss, the evidence of record reflects that the Veteran's hearing loss is, at least in part, noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.] 

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has bilateral tinnitus which was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 

In closing, in view of the fact that the full benefit sought by the Veteran as to his claim for service connection for tinnitus is being granted by this decision, there is no need to undertake any review of compliance with the VCAA and implementing regulations because there is no detriment to the Veteran as a result of any VCAA deficiency.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The Board also notes that a January 2008 letter from the RO informed the Veteran of the manner in which disability ratings and effective dates are assigned.  Should the Veteran disagree with the RO's actions in this regard in effectuating the grant of service connection, he may always initiate an appeal with a timely notice of disagreement.


ORDER

Entitlement to service connection for tinnitus is warranted.  The appeal is granted to this extent.


REMAND

The Veteran also seeks an increased rating for diabetes mellitus.  The most recent VA examination to assess this disability, in November 2008, noted that the Veteran's diabetes did not result in restriction of activities.  However, a statement from the Veteran's endocrinologist received in March 2009 notes that "he suffers from micro vascular complications of diabetes" and "his activity must be regulated and limited."  Similarly, during his March 2012 Board hearing, the Veteran testified that his diabetes mellitus required regulation of activities.  In light of the lay statements and clinical evidence indicating that there may have been a significant change in the Veteran's service-connected diabetes mellitus since his last examination, a contemporaneous VA examination to assess the disability is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).

The record also suggests that the Veteran receives ongoing treatment for his service-connected diabetes mellitus.  Updated treatment records are pertinent evidence, and must be secured.  Notably, any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for diabetes mellitus, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  Whether or not he responds, the RO should secure complete records of all VA treatment he has received from February 2012 (the most recent treatment records associated with the claims file) to the present.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his diabetes mellitus and its complications.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All medically necessary tests should be accomplished and the examiner should clearly indicate whether the Veteran's diabetes mellitus requires regulation of activities.

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that it is responsive to the directive in the preceding paragraph. 

4.  After completion of the above and any further development deemed necessary by the RO, the issue of entitlement to an increased initial rating for diabetes mellitus should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental SOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review..

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


